 



Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 11th day of February 2016, by and between MusclePharm Corporation, a Nevada
corporation headquartered at 4721 Ironton Street, Building A, Denver, Colorado
80239 (“Company”) and Ryan Drexler (“Executive”). As used herein, the “Effective
Date” of this Agreement shall mean February 10, 2016.

 

WITNESSETH:

 

WHEREAS, the Executive desires to continue to be employed by the Company as its
Executive Chairman and the Company wishes to continue to employ the Executive in
such capacity.

 

NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:

 

1.          Employment and Duties. The Company agrees to continue to employ and
the Executive agrees to continue to serve as the Company’s Executive Chairman.
The duties and responsibilities of the Executive shall include the duties and
responsibilities as the Company’s Board of Directors (“Board”) may from time to
time assign to the Executive that are consistent with the duties normally
expected of a co-chief executive officer or similar most senior position.

 

The Executive shall devote sufficient portions of his working time and efforts
during the Company’s normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
Provided that none of his additional activities materially interferes with the
performance of the duties and responsibilities of the Executive or violates the
terms of Section 15, nothing in this Section 1 shall prohibit the Executive
from: (A) serving as a director or member of a committee of up to two (2)
entities that do not, in the good faith determination of the Board, compete or
present the appearance of competition with the Company or otherwise create, or
could create, in the good faith determination of the Board, a conflict of
interest or appearance of a conflict of interest with the business of the
Company; (B) delivering lectures, fulfilling speaking engagements, and any
writing or publication relating to his area of expertise; (C) serving as a
director or trustee of any governmental, charitable or educational organization
(D) engaging in additional activities in connection with personal investments
and community affairs, including, without limitation, professional or charitable
sports and/or coaching, nutrition or similar organization committees, boards,
memberships or similar associations or affiliations or (E) performing coaching
or advisory activities.

 

2.          Term. The term of this Agreement shall commence on the Effective
Date and, subject to the provisions set forth in Paragraph 13, belowshall
continue for a period of three (3) years following the Effective Date and shall
be automatically renewed for successive one (1) year periods thereafter unless
either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement.
“Employment Period” shall mean the initial three (3) year term plus renewals, if
any.

 

 
 

  

3.          Place of Employment. The Executive’s services shall be performed at
the Company's headquarters at 4721 Ironton Street, Building A, Denver, Colorado
80239, or in such location or locations as the Company's Board of Directors
shall determine, in its sole discretion.

 

4.          Stock Options Upon Signing. The Executive shall be entitled to a
grant of Two Hundred Fifty Thousand dollars ($250,000.00) in stock options, with
at the market close price, on the date this Agreement is signed.

 

5.          Base Salary. The Company agrees to pay the Executive a base salary
(“Base Salary”) at an annual rate of. Five hundred fifty thousand dollars
($550,000.00) The Board may adjust the Base Salary annually on each anniversary
of the Effective Date (provided that no decrease shall result in a Base Salary
less than the 50th percentile of comparable peer companies based on independent
consultant report retained by the Company). With respect to services since the
Executive’s start date of August 26, 2015 (and in lieu of any other Base Salary
for 2015), the Executive shall be paid $250,000 on March 1, 2016 (the “2015
Compensation”).  The Base Salary shall be paid in periodic installments in
accordance with the Company’s regular payroll practices.

 

6.          Target Incentive Bonuses. During the Employment Period, Executive
shall be entitled to receive incentive bonuses.

 

(a)          The Executive shall be entitled to a transaction bonus
(“Transaction Bonus”) as set forth in Attachment A. In addition to the
Transaction Bonus described in Attachment A, Executive shall be eligible to
receive an annual bonus the (“Annual Bonus”) of up to Two Hundred Percent (200%)
of Executive’s Base Salary, paid by the Company to the Executive promptly after
determination by Compensation Committee that the following, relevant targets
have been met: (i) the achievement of positive operating profit for the year
ended December 31, 2016, excluding restructuring charges and Biozone; (ii) the
achievement of an adjusted EBITDA of no less than Five Million Dollars
($5,000,000.00), excluding Biozone; and (iii) the reduction of operating
expenses by at least Five Million Dollars ($5,000,000.00). Executive understands
that the attainment of any financial targets associated with any bonus shall not
be determined until following the completion of the Company’s annual audit and
public announcement of such results and shall be paid promptly following the
Company’s announcement of earnings. The Annual Bonus will be paid in the
calendar year that follows the fiscal year with respect to which the Annual
Bonus is determined but not later than the date that similar bonuses are paid to
other members of senior management.

 

(b)          The Executive shall be eligible for grants of equity awards
available to senior executive officers of the Company under a Company incentive
plan adopted by the Board and approved by the stockholders of the Company, as
the Compensation Committee or the Board may from time to time determine;
provided however, that every such related award agreement shall specify that
upon termination of the Executive’s employment for any reason by the Company or
by the Executive any unvested portion of the equity awards shall immediately
vest.

 

7.          Post-Employment Compensation. Upon termination of employment for any
reason, the Executive shall be entitled to: (A) all Base Salary earned through
the date of termination to be paid according to Section 4; (B) any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date to be paid according to Section
8; (C) any accrued but unused vacation time through the termination date in
accordance with Company policy; and (D) any Annual Bonuses or Transaction Bonus
earned through the date of termination to be paid according to Section 5(a) or
Attachment A respectively; and (E) all vested equity awards earned prior to
termination.

 

 2

 

  

Additionally, if the Executive’s employment is terminated prior to expiration of
the Employment Period (including due to his death or Disability, as defined in
Section 13(b), but excluding the Executive’s termination by the Company for
Cause or by the Executive without Good Reason as provided in Section 13(d)), the
Executive shall remain eligible to receive the Transaction Bonus if a Qualifying
Sale occurs before the fifth (5th) anniversary of the Effective Date; provided,
that, on a termination without Cause or a resignation for Good Reason, the
Executive executes and lets become irrevocable an agreement releasing Company
and its affiliates from any releasable liability associated with this Agreement
(other than with respect to amounts not yet due) within sixty (60) days
following the termination of employment and the Executive complies with his
other obligations under Sections 14 and 15 of this Agreement.

 

8.          Clawback Rights. The Transaction Bonus, Annual Bonus and any and all
stock based compensation (such as options and equity awards) (collectively, the
“Clawback Benefits”) shall be subject to “Clawback Rights” as follows: during
the period that the Executive is employed by the Company and upon the
termination of the Executive’s employment and for a period of three (3) years
thereafter, if there is a restatement of any financial results from which any
Clawback Benefits to the Executive shall have been determined, the Executive
agrees to repay any amounts which were determined by reference to any Company
financial results which were later restated (as defined below), to the extent
the Clawback Benefits amounts paid exceed the Clawback Benefits amounts that
would have been paid, based on the restatement of the Company’s financial
information. (The parties acknowledge that the nature of the Transaction Bonus
is such that the amounts paid are unlikely to have been determined based on the
financial results.) All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to take into account the restated results, and any excess portion of the
Clawback Benefits resulting from such restated results shall be immediately
surrendered to the Company and if not so surrendered within ninety (90) days of
the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. The calculation
of the revised Clawback Benefits amount shall be determined by the Compensation
Committee in good faith and in accordance with applicable law, rules and
regulations. All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Company and the Executive.
The Clawback Rights shall terminate following a Qualifying Transaction (as
defined in Attachment A), subject to applicable law, rules and regulations. For
purposes of this Section 8, a restatement of financial results that requires a
repayment of a portion of the Clawback Benefits amounts shall mean a restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared (“Restatements”). The parties
acknowledge it is their intention that the foregoing Clawback Rights as relates
to Restatements conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) and require
recovery of all “incentive-based” compensation, pursuant to the provisions of
the Dodd-Frank Act and any and all rules and regulations promulgated thereunder
from time to time in effect. Accordingly, the terms and provisions of this
Agreement shall be deemed automatically amended from time to time to assure
compliance with the Dodd-Frank Act and such rules and regulations as hereafter
may be adopted and in effect.

 

 3

 

  

9.          Expenses. The Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.

 

10.         Other Benefits. During the term of this Agreement, the Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, “Benefit Plans”),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company’s managerial or
salaried executive employees and/or its senior executive officers.

 

The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive and
fifty percent (50%) of the additional incremental cost for any group medical,
vision and/or dental coverage elected by the Executive for the Executive’s
family.

 

The Executive shall be entitled to air travel, including travel by first class
or by private plane, as is reasonable and necessary for the performance of his
duties and responsibilities, in accordance with the Company’s policies as
approved by the Board.

 

11.         Vacation. During the term of this Agreement, the Executive shall be
entitled to accrue, on a pro rata basis, thirty (30) paid vacation days per
year. Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.

 

12.         Reserved.

 

13.         Termination of Employment.

 

(a)          Death. If the Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company’s obligations to the Executive’s estate and to the
Executive’s Qualified Beneficiaries shall be those set forth in Section 6.

 

(b)          Disability. In the event that, during the term of this Agreement
the Executive shall be prevented from performing his essential functions
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate. The Company’s obligation to the Executive under
such circumstances shall be those set forth in Section 6. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, with or without reasonable accommodation, of
his essential functions hereunder for an aggregate of one hundred twenty (120)
days or longer during any twelve (12) consecutive months. The determination of
the Executive’s Disability shall be made by an independent physician who is
reasonably acceptable to the Company and the Executive (or his representative),
be final and binding on the parties hereto and be made taking into account such
competent medical evidence as shall be presented to such independent physician
by the Executive and/or the Company or by any physician or group of physicians
or other competent medical experts employed by the Executive and/or the Company
to advise such independent physician.

 

 4

 

  

(c)          Cause.

 

(1)         At any time during the Employment Period, the Company may terminate
this Agreement and the Executive’s employment hereunder for Cause. For purposes
of this Agreement, “Cause” shall mean: (a) the willful and continued failure of
the Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from the Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days following his receipt of
such written demand; (b) the conviction of, or plea of guilty or nolo contendere
to, a felony, or (c) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b) or
(c) of this Section 13(c)(1) shall not be subject to cure.

 

(2)         For purposes of this Section 13(c), no act, or failure to act, on
the part of the Executive shall be considered “willful” unless done, or omitted
to be done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event. After such hearing, termination for Cause must be approved by a majority
vote of the full Board (other than the Executive). After providing the written
demand regarding substantial performance, the Board may suspend the Executive
with full pay and benefits until a final determination by the full Board has
been made.

 

(3)         Upon termination of this Agreement for Cause, the Company shall have
no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any Base Salary
earned through the date of termination to be paid according to Section 4; any
Annual Bonuses or Transaction Bonus earned through the date of termination to be
paid according to Section 5(a) or Attachment A respectively; reimbursement of
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date to be paid according to
Section 8; and any accrued but unused vacation time through the termination date
in accordance with Company policy. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.

 

(d)          For Good Reason or Without Cause.

 

(1)         At any time during the term of this Agreement and subject to the
conditions set forth in Section 13(d)(2) below the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason”. For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without Executive’s consent: (A) the assignment to the
Executive, without Executive's consent, of duties that are significantly
different from, and/or that result in a substantial diminution of, the duties
that he assumed on the Effective Date (including reporting to anyone other than
solely and directly to the Board); (B) the assignment to the Executive, without
Executive's consent, of a title that is different from and subordinate to the
title Executive Chairman of the Company; or (C) material breach by the Company
of this Agreement.

 

 5

 

  

(2)         The Executive shall not be entitled to terminate this Agreement for
Good Reason unless and until he shall have delivered written notice to the
Company within ninety (90) days of the date upon which the facts giving rise to
Good Reason occurred of his intention to terminate this Agreement and his
employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, and the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from the Executive of such written notice. In the event the Executive elects to
terminate this Agreement for Good Reason in accordance with Section 13(d)(1),
such election must be made within the twenty-four (24) months following the
initial existence of one or more of the conditions constituting Good Reason as
provided in Section 13(d)(1).

 

(3)         In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors) the compensation set forth in
Section 6 above. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

(4)         The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 12(d) by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section
12(d) be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by the Executive
from any other source at any time before and after the termination date. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against the Executive for
any reason.

 

(e)          Without “Good Reason” by the Executive. At any time during the term
of this Agreement, the Executive shall be entitled to terminate this Agreement
and the Executive’s employment with the Company without Good Reason by providing
prior written notice of at least thirty (30) days to the Company. Upon
termination by the Executive of this Agreement or the Executive’s employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive any Base Salary earned through the date of
termination to be paid according to Section 4; any earned and unpaid Transaction
Bonus; any unpaid Annual Bonus to be paid according to Section 5(a);
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date to be paid according to Section 8; any accrued but unused vacation time
through the termination date in accordance with Company policy; and as to any
vested equity compensation, in accordance with its terms. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

 6

 

  

(f)          Reserved.

 

(g)          Any termination of the Executive’s employment by the Company or by
the Executive (other than termination by reason of the Executive’s death) shall
be communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.

 

14.         Confidential Information.

 

(a)          Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 14 shall survive the termination of the Executive’s
employment hereunder.

 

(b)          The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.

 

(c)          In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

 

15.         Non-Competition and Non-Solicitation.

 

(a)          The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. The Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on the Executive. The Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients
primarily in and throughout the United States (“Territory”) (to the extent the
Company comes to operate, either directly or through the engagement of a
distributor or joint or co-venturer, or sell a significant amount of its
products and services to customers located, in areas other than the United
States during the term of the Employment Period, the definition of Territory
shall be automatically expanded to cover such other areas), and that the
Territory, scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information, and to protect the goodwill
and other legitimate business interests of, the Company, its affiliates and/or
its clients or customers.

 

 7

 

  

(b)          The Executive hereby agrees and covenants that he shall not,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than (i) as a holder of less than
two percent (2%) of the outstanding securities of a Company whose shares are
traded on any securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that the Executive shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), whether on the Executive’s own behalf or on behalf of any
other person or entity or otherwise howsoever, within the Territory:

 

(1)         Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in direct competition with the business of
the Company;

 

(2)         Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the business of the Company;

 

(3)         Attempt in any manner to solicit from any customer of the Company,
with whom the Executive had significant contact during the last twelve (12)
months of the Executive’s employment by the Company (whether under this
Agreement or otherwise), business of the kind or competitive with the business
done by the Company with such customer or to persuade or attempt to persuade any
such customer to cease to do business or to reduce the amount of business which
such customer has customarily done or might do with the Company; or

 

(4)         Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.

 

Executive agrees that these non-competition restrictions shall be enforceable
during the Employment Period and, in the event Executive’s employment with the
Company is terminated pursuant to Sections 13(b) or 13(d), for a period of
twelve (12) months following Executive’s termination from employment in the
Territory as defined in Section 15(a).

 

 8

 

  

16.         Section 409A.

 

The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.

 

It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.

 

With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section
1.409A-1(h)(1)). Each installment payable hereunder shall constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b), including
Treasury Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made
within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) is intended to meet the “short-term deferral”
rule. Each other payment is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), et. seq., to the maximum extent permitted by that
regulation, with any amount that is not exempt from Code Section 409A being
subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then only that portion of the compensation payable to
the Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered Deferred Compensation
(together, the “Deferred Separation Benefits”), which (when considered together)
do not exceed the Section 409A Limit (as defined herein) may be made within the
first six (6) months following the Executive’s termination of employment in
accordance with the payment schedule applicable to each payment or benefit. Any
portion of the Deferred Separation Benefits in excess of the Section 409A Limit
otherwise due to the Executive on or within the six (6) month period following
the Executive’s termination will accrue during such six (6) month period and
will become payable in one lump sum cash payment on the date six (6) months and
one (1) day following the date of the Executive’s termination of employment. All
subsequent Deferred Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if the Executive dies following termination but
prior to the six (6) month anniversary of the Executive’s termination date, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of the Executive’s
death and all other Deferred Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit.

 

 9

 

  

For purposes of this Agreement, “Section 409A Limit” shall mean a sum equal to
(x) the amounts payable within the terms of the “short-term deferral” rule under
Treasury Regulation Section 1.409A-1(b)(4) plus (y) the amount payable as
“separation pay due to involuntary separation from service” under Treasury
Regulation Section 1.409A-1(b)(9)(iii) equal to the lesser of two (2) times: (i)
the Executive’s annualized compensation from the Company based upon his annual
rate of pay during the Executive’s taxable year preceding his taxable year when
his employment terminated, as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated.

 

17.         Miscellaneous.

 

(a)          The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by the Executive of Section 14 or
Section 15 of this Agreement. Accordingly, the Executive agrees that any breach
or threatened breach by him of Section 14 or Section 15 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall be in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.

 

(b)          Neither the Executive nor the Company may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided, however, that the Company shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.

 

 10

 

  

(c)          During the term of this Agreement, the Company (i) shall indemnify
and hold harmless the Executive and his heirs and representatives to the maximum
extent provided by the laws of the State of Nevada and by Company’s bylaws and
(ii) shall cover the Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.         

 

(d)          This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

(e)          This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f)          The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(g)          All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

(h)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Colorado, and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of Colorado for any disputes arising out of this
Agreement, or the Executive’s employment with the Company. The prevailing party
in any dispute arising out of this Agreement shall be entitled to his or its
reasonable attorney’s fees and costs.

 

(i)          This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(j)          The Executive represents and warrants to the Company, that he has
the full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which the Executive is a party.

 

 11

 

 

 

(k)          The Company represents and warrants to the Executive that it has
the full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.

 

[Signature page follows immediately]

 

 12

 

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

  MUSCLEPHARM CORPORATION       By: /s/ John Price   Name:   John Price   Title:
Chief Financial Officer   Date Signed:   February 11, 2016         /s/ Ryan
Drexler   Executive   Date Signed :  February 11, 2016

 

 13

 

 

Attachment A

 

Transaction Bonus

 

Upon the occurrence of a Qualifying Sale during Executive’s employment (or,
thereafter to the extent provided in the Agreement), Executive shall be entitled
to a Transaction Bonus equal to 10% of the Aggregate Purchase Price; provided
however, that the Qualifying Sale must be consummated on or prior to the third
anniversary of the Effective Date, and provided further that the Aggregate
Purchase Price must equal or exceed the product of (i) $15.00 multiplied by (ii)
the number of shares of common stock outstanding immediately prior to the
Qualifying Sale.

 

The Transaction Bonus shall be paid in cash or in kind, tracking the Aggregate
Purchase Price allocation, or, at the Company’s sole discretion, may be paid
solely in cash. The Company agrees that it shall not consummate a Qualifying
Sale without arranging for the payment of the Transaction Bonus at the closing
of the Qualifying Sale or promptly thereafter.

 

“Qualifying Sale” shall mean (i) the sale of all or substantially all of the
assets of the Company or (ii) the sale of all or substantially all of the
outstanding common stock of the Company, whether by merger, consolidation, sale
or other transfer of shares of common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation).

 

“Aggregate Purchase Price” means the sum of all cash paid or payable and the
fair market value of all property or securities transferred in connection with a
Qualifying Sale. Amounts paid into escrow, installment payments and contingent
payments in connection with a Qualifying Sale shall be included as part of the
Aggregate Purchase Price; provided however, that the portions of the Transaction
Bonus based on amounts paid into escrow, installment payments and contingent
payments will be calculated and paid if and when such amounts are released
directly to the Company or to the Company’s common stock shareholders, as
applicable.

 



 14

